Order modified by striking therefrom the third ordering paragraph and as modified affirmed, without costs of this appeal to any party. (See decision in companion case of Kubera v. Colorado Fuel & Iron Corp. ( 8 A D 2d 767). Memorandum: In our opinion the granting of the application of the respondent Eichleay Corporation to examine the plaintiff was an improvident exercise of discretion inasmuch as an identical motion had been denied by a court of co-ordinate jurisdiction. All concur. (Appeal from an order of Erie Special Term granting a motion by defendant Eichleay Corporation to renew its motion to vacate or modify notices to take testimony, allowing examination of plaintiff and codefendant Colorado Fuel and Iron Corp., and amending Judge Fisher’s previous order accordingly.) Present — MeCum, P. J., Williams, Bastow, Goldman and Halpern, JJ.